 

Exhibit 10.46

 

EMPLOYMENT AGREEMENT

 

(William J. Post)

 

THIS AGREEMENT, made as of October 8, 2001 by and between RESPIRONICS, INC., a
Delaware corporation (the “Company”), and WILLIAM J. POST, of Ohio
(“Executive”).

 

W I T N E S S E T H:

 

WHEREAS, the Company is engaged in the business of the design, development,
manufacture, marketing and sale principally of respiratory and other medical
equipment and services;

 

WHEREAS, Executive possesses valuable knowledge and skills that will contribute
to the successful operation of the Company’s business;

 

WHEREAS, the Company and Executive have agreed to execute and deliver this
Agreement in consideration, among other things, of (i) the access Executive will
have to confidential or proprietary information of the Company, (ii) the access
Executive will have to confidential or proprietary information to be acquired
hereafter by the Company, (iii) the willingness of the Company to make valuable
benefits available hereafter to Executive, and (iv) Executive’s receipt of
compensation from time to time by the Company; and

 

WHEREAS, the Company desires to retain the services of Executive, and Executive
is willing to accept employment with the Company, upon the terms and subject to
the conditions hereinafter set forth.

 

NOW, THEREFORE, intending to be legally bound, the Company agrees to employ
Executive, and Executive hereby agrees to be employed by the Company, upon the
following terms and conditions:

 

ARTICLE I

EMPLOYMENT

 

1.01. Office. Executive is hereby employed as Senior Vice President, Home Care
Division of the Company and in such other executive and managerial capacities as
the Board of Directors or the President of the Company may from time to



--------------------------------------------------------------------------------

time determine, and in such capacity or capacities shall use his best energies
or abilities in the performance of his duties hereunder and as prescribed in the
By-Laws of the Company.

 

1.02. Term. Subject to the terms and provisions of Article II hereof, Executive
shall be employed by the Company for a period of two years (the “Term”),
commencing on October 8, 2001 (the first date of employment) and ending two (2)
years thereafter. Subject to the terms and provisions of Article II hereof, the
Term shall automatically be extended for an additional year (i.e., a rolling
two-year Term) unless, not less than ninety (90) days prior to the expiration of
the then-current first year of the Term, either Executive or the Company shall
advise the other that the Term will not be further extended.

 

1.03. Base Salary. During the Term, compensation shall be paid to Executive by
the Company at the rate of $260,000 per annum (the “Base Salary”), payable every
other week. The Base Salary to be paid to Executive may be adjusted upward or
downward (but not below the amount specified in the preceding sentence) by the
Board of Directors of the Company at any time (but not less frequently than
annually) based upon Executive’s contribution to the success of the Company and
on such other factors as the Board of Directors of the Company shall deem
appropriate.

 

1.04. Executive Benefits. At all times during the Term, Executive shall have the
right to participate in and receive benefits under and in accordance with the
then-current provisions of all incentive, profit sharing, retirement, stock
option or purchase plans, life, health and accident insurance, hospitalization
and other incentive and benefit plans or programs (except for any such plan in
which Executive may not participate pursuant to the terms of such plan or
Executive’s geographic location) which the Company may at any time or from time
to time have in effect for executive employees of the Company or its
subsidiaries, Executive’s participation to be on a basis commensurate with other
executive employees considering their respective responsibilities and
compensation. Executive shall also be entitled to be reimbursed for all
reasonable expenses incurred by him in the performance of his duties hereunder.

 

1.05. Principal Place of Business. The headquarters and principal place of
business of the Company is located in Pittsburgh, Pennsylvania. Executive’s
principal place of business will be in Pittsburgh, Pennsylvania, and he will
reside within a reasonable distance thereof.

 

ARTICLE II

TERMINATION

 

2.01. Illness, Incapacity. If, during the Term of Executive’s employment
hereunder, the Board of Directors of the Company shall determine that Executive
shall

 

-2-



--------------------------------------------------------------------------------

be prevented from effectively performing all his duties hereunder by reason of
illness or disability and such failure so to perform shall have continued for a
period of not less than three months, then the Company may, by written notice to
Executive, terminate Executive’s employment hereunder effective at any time
after such three month period. Upon delivery to Executive of such notice,
together with payment of any salary accrued and unpaid under Section 1.03
hereof, Executive’s employment and all obligations of the Company under Article
I hereof shall forthwith terminate. The obligations of Executive under Article
IV hereof shall continue notwithstanding termination of Executive’s employment
pursuant to this Section 2.01.

 

2.02. Death. If Executive dies during the Term of his employment hereunder,
Executive’s employment hereunder shall terminate and all obligations of the
Company hereunder, other than any obligations with respect to the payment of
accrued and unpaid salary, shall terminate.

 

2.03. Company Termination. (a) For Cause. In the event that, in the reasonable
judgment of the Board of Directors of the Company, Executive shall have (a) been
guilty of any act of dishonesty material with respect to the Company, (b) been
convicted of a crime involving moral turpitude, (c) intentionally disregarded
the provisions of this Agreement or d) intentionally disregarded express
instructions of the Board of Directors of the Company with respect to matters of
policy continuing (in the case of clause (d)) for a period of not less than
thirty (30) days after notice of such disregard, the Company may terminate this
Agreement effective at such date as it shall specify in a written notice to
Executive. Any such termination by the Company shall be deemed to be termination
“for cause”. Upon delivery to Executive of such notice of termination, together
with payment of any salary accrued and unpaid under Section 1.03 hereof,
Executive’s employment and all obligations of the Company under Articles I and
II hereof shall forthwith terminate. The obligations of Executive under Article
IV hereof shall continue notwithstanding termination of Executive’s employment
pursuant to this Section 2.03(a).

 

(b) Without Cause. Executive’s employment hereunder may be terminated at any
time by the Company without cause if the Board of Directors of the Company, by
resolution duly adopted by the Board, so determines. Except as set forth in
Section 2.05 hereof, all obligations of the Company under Article I cease upon
termination. The obligations of Executive under Article IV hereof shall continue
notwithstanding termination of Executive’s employment pursuant to this Section
2.03(b).

 

2.04. Executive Termination. Executive agrees to give the Company ninety (90)
days prior written notice of the termination of his employment with the Company.
Simultaneously with such notice, Executive shall inform the Company in writing
as to his employment/consulting plans following the termination of his
employment with the Company. In the event Executive has terminated his
employment with the Company because, in his reasonable judgment, there has been:
(a) a material

 

-3-



--------------------------------------------------------------------------------

downgrading in Executive’s duties, titles or responsibilities, (b) a change in
Executive’s principal place of business to a location not within 30 miles of its
present location, (c) any significant and prolonged increase in the traveling
requirements applicable to the discharge of Executive’s responsibilities or (d)
any other significant material adverse change in working conditions,
responsibilities or prestige (including a notice under Section 1.02 hereof that
the Term will not be further extended), Executive shall be entitled to the
compensation provided for in Section 2.05 upon such termination; provided that
Executive must provide notice of termination within ninety (90) days of the
occurrence of a change Executive believes to be covered by clause (a), (b) or
(d) herein in order to claim that the termination is because of such change.
Otherwise, all obligations of the Company under Article I cease upon
termination, except for the payment of any salary accrued and unpaid under
Section 1.03 hereof. The obligations of Executive under Article IV hereof shall
continue notwithstanding termination of Executive’s employment pursuant to this
Section 2.04.

 

2.04A. Additional Executive Termination. If Executive (a) is terminated without
cause or provided with notice of nonrenewal under Section 1.02 prior to October
31, 2002 or (b) has not been made an Executive Officer of the Company (e.g., the
head of a division) by October 31, 2002, Executive may terminate his employment
with the Company and, under this circumstance, be entitled to the compensation
provided for in Section 2.05 upon such termination; provided that for purposes
of this Section 2.04A only, notwithstanding Section 2.05, the balance of the
“Term” under Section 2.05 shall be considered to be exactly two (2) years;
provided further that Executive must provide notice of termination by December
31, 2002 in order to exercise his rights under this Section 2.04A. The
obligations of Executive under Article IV hereof shall continue notwithstanding
termination of Executive’s employment pursuant to this Section 2.04A.

 

2.05. Termination Payments—Discharge Without Cause. If the Company terminates
Executive’s employment without cause pursuant to Section 2.03(b), Executive
shall be paid for the balance of the Term the Base Salary then in effect;
provided that if Executive’s notice of termination occurs within ninety (90)
days of a reduction in Executive’s Base Salary, the Base Salary prior to the
reduction shall be used for purposes of this Section 2.05. In addition to these
termination payments, for the balance of the Term, the Company will provide
Executive with health and dental insurance coverage as though Executive remained
an employee. Executive will be required to pay the same portion of the premium
for such insurance coverage as if Executive remained an employee. Executive
agrees to inform the Company of his employment/consulting jobs during the period
of time which Executive is receiving money under this Section.

 

2.06. Termination Payments—After Change of Control.

 

  (a)   Change of Control shall mean the occurrence of any of the following
events:

 

-4-



--------------------------------------------------------------------------------

 

  (i)   Individuals who on December 1, 1999 constitute the Board of Directors
(“Board”) of the Company (the “Incumbent Directors”) cease for any reason to
constitute at least a majority of the Board, provided that any person becoming a
director subsequent to December 1, 1999, whose election or nomination for
election was approved by a vote of at least two-thirds of the Incumbent
Directors then on the Board (either by a specific vote or by approval of the
proxy statement of the Company in which such person is named as a nominee for
director, without written objection by such Incumbent Directors to such
nomination) shall be deemed to be an Incumbent Director.

 

  (ii)   Any “person” (as such term is defined in Section 3(a)(9) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) and as used in
Sections 13(d)(3) and 14(d)(2) of the Exchange Act) is or becomes a “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing a majority of the combined
voting power of the Company’s then outstanding securities eligible to vote for
the election of the Board (“Company Voting Securities”); provided, however, that
the event described in this paragraph (ii) shall not be deemed to be a Change of
Control by virtue of any of the following acquisitions: (A) by the Company or
any subsidiary, (B) by any employee benefit plan sponsored or maintained by the
Company or any subsidiary, or by any employee stock benefit trust created by the
Company or any subsidiary or (C) by any underwriter temporarily holding
securities pursuant to an offering of such securities.

 

  (iii)   Consummation of any merger, consolidation, stock-for-stock exchange or
similar transaction (collectively, “Business Combination”) involving the Company
or any of its subsidiaries that requires the approval of the Company’s
shareholders (whether for such transaction or the issuance of securities in the
transaction), in which the holders of Company Voting Securities immediately
prior to consummation of the Business Combination own, as a group, immediately
after consummation of the Business Combination, voting securities of the Company
(or, if the Company does not survive the Business Combination, voting securities
of the corporation surviving the Business

 

-5-



--------------------------------------------------------------------------------

 

Combination) having less than 50% of the total voting power in an election of
directors of the Company (or such other surviving corporation), excluding
securities received by any holders of Company Voting Securities in the Business
Combination which represent disproportionate percentage increases in their
shareholdings in comparison to other holders of Company Voting Securities.

 

  (iv)   Consummation of any sale, lease, exchange or other transfer (in one
transaction or a series of related transactions, excluding any Business
Combination) of all or substantially all of the assets of the Company to a
person or entity which is not controlled by or under common control with the
Company.

 

  (b)   If Executive is terminated without cause upon or within eighteen (18)
months after a Change of Control, or if Executive provides notice (as provided
for in Section 2.04) to the Company upon or within eighteen (18) months after
the occurrence of a Change of Control that he is terminating employment with the
Company because, in his reasonable judgment, there has been: (i) a material
downgrading in Executive’s duties, titles or responsibilities, (ii) a change in
Executive’s principal place of business to a location not within 30 miles of its
present location, (iii) any significant and prolonged increase in the traveling
requirements applicable to the discharge of Executive’s responsibilities or (iv)
any other significant material adverse change in working conditions,
responsibilities or prestige, Executive shall be entitled to the payments and
other benefits provided for in Section 2.05 upon such termination; provided that
in this Change of Control circumstance, notwithstanding Section 2.05, the
termination payments shall be in an amount equal to (i) two (2) full years of
Executive’s base salary (regardless of the remaining Term) and (ii) two (2)
times the average “year end” bonus paid to Executive over the prior two (2)
years, and such payment shall be made to Executive in a lump sum to be paid to
Executive within five (5) business days after the termination of employment.
Otherwise, all obligations of the Company under Article I cease upon
termination, except for the payment of any salary accrued and unpaid under
Section 1.03 hereof. The obligations of Executive under Article IV hereof shall
continue notwithstanding termination of Executive’s employment pursuant to this
Section 2.06.

 

-6-



--------------------------------------------------------------------------------

 

  (c)   After a Change of Control, Executive has the option to terminate his
employment with the Company for any reason by providing notice (as provided for
in Section 2.04) of termination to the Company, such notice to be provided to
the Company at any time within six (6) months after the Change of Control.
Within five (5) business days after a termination of employment governed by this
provision, Executive shall receive from the Company a lump sum payment equal to
(i) one (1) year of Executive’s base salary and (ii) the average of the “year
end” bonuses paid to Executive over the prior three (3) years. Additionally, for
one year after the termination, the Company will provide Executive with health
and dental insurance coverage as though Executive remained an employee.
Executive will be required to pay the same portion of the premium for such
insurance coverage as if Executive remained an employee. Otherwise, all
obligations of the Company under Article I cease upon termination, except for
the payment of any salary accrued and unpaid under Section 1.03 hereof. The
obligations of Executive under Article IV hereof shall continue notwithstanding
termination of Executive’s employment pursuant to this Section 2.06.

 

ARTICLE III

EXECUTIVE’S ACKNOWLEDGMENTS

 

Executive recognizes and acknowledges that: (a) in the course of Executive’s
employment by the Company it will be necessary for Executive to acquire
information including, without limitation, information concerning the Company’s
sales, sales volume, sales methods, sales proposals, customers and prospective
customers, identity of customers and prospective customers, identity of key
purchasing personnel in the employ of customers and prospective customers,
amount or kind of customer’s purchases from the Company, the Company’s sources
of supply, the Company’s computer programs, system documentation, special
hardware, product hardware, related software development, the Company’s manuals,
formulae, processes, methods, machines, compositions, ideas, improvements,
inventions or other confidential or proprietary information belonging to the
Company or relating to the Company’s affairs (collectively referred to herein as
the “Confidential Information”); (b) for purposes of this Employment Agreement,
confidential information of an affiliate of the Company or of a person or entity
with which the Company explores or conducts business is considered to be
Confidential Information; (c) the Confidential Information is the property of
the Company; (d) the use, misappropriation or disclosure of the Confidential
Information would constitute a breach of trust and could cause irreparable
injury to the Company; and (e) it is essential to the protection of the
Company’s good will and to the maintenance of the Company’s competitive position
that the Confidential Information be kept secret and that Executive not disclose
the Confidential

 

-7-



--------------------------------------------------------------------------------

 

Information to others or use the Confidential Information to Executive’s own
advantage or the advantage of others. For purposes of this Agreement,
Confidential Information shall not include any information that is in the public
domain, so long as such information is not in the public domain as a result of
any action or inaction by Executive which would constitute a violation of this
Agreement or the Company’s policies with respect to such information.

 

Executive further recognizes and acknowledges that it is essential for the
proper protection of the business of the Company that Executive be restrained,
but only to the extent hereinafter provided (a) from soliciting or inducing any
employee of the Company to leave the employ of the Company, (b) from hiring or
attempting to hire any employee of the Company, (c) from soliciting the trade of
or trading with the customers and suppliers of the Company, and (d) from
competing against the Company for a reasonable period following the termination
of Executive’s employment with the Company.

 

Executive further recognizes and understands that his duties at the Company may
include the preparation of materials, including written or graphic materials,
and that any such materials conceived or written by him shall be done as “work
made for hire” as defined and used in the Copyright Act of 1976, 17 USC § 1 et
seq. In the event of publication of such materials, Executive understands that
the Company will solely retain and own all rights in said materials, including
right of copyright, and that the Company may, at its discretion, on a
case-by-case basis, grant Executive by-line credit on such materials as the
Company may deem appropriate.

 

For purposes of interpreting Article III and Article IV hereof, the
acknowledgments, covenants and obligations of Executive with respect to the
Company apply equally with respect to its affiliates.

 

ARTICLE IV

EXECUTIVE’S COVENANTS AND AGREEMENTS

 

4.01. Non-Disclosure of Confidential Information. Executive agrees to hold and
safeguard the Confidential Information in trust for the Company, its successors
and assigns and agrees that he shall not, without the prior written consent of
the Company, misappropriate or disclose or make available to anyone for use
outside the Company’s organization at any time, either during his employment
with the Company or subsequent to the termination of his employment with the
Company for any reason, including without limitation termination by the Company
for cause or without cause, any of the Confidential Information, whether or not
developed by Executive, except as required in the performance of Executive’s
duties to the Company.

 

-8-



--------------------------------------------------------------------------------

 

4.02. Disclosure of Works and Inventions/Assignment of Patents and Other Rights.
(a) Executive shall disclose promptly to the Company or its nominee any and all
works, inventions, discoveries and improvements authored, conceived or made by
Executive during the period of employment and related to the business,
prospective business or activities of the Company, and hereby assigns and agrees
to assign all his interest therein to the Company or its nominee. Whenever
requested to do so by the Company, Executive shall execute any and all
applications, assignments or other instruments, and otherwise cooperate with the
Company at no expense to Executive, to assist the Company in applying for and
obtaining Letters Patent or Copyrights of the United States or any foreign
country or to otherwise protect the Company’s interest therein. Such obligations
shall continue beyond the termination of employment with respect to works,
inventions, discoveries and improvements authored, conceived or made by
Executive during the period of employment, and shall be binding upon Executive’s
assigns, executors, administrators and other legal representatives.

 

(b) Executive agrees that in the event of publication by Executive of written or
graphic materials the Company will retain and own all rights in said materials,
including right of copyright.

 

4.03. Duties. Executive agrees to be a loyal employee of the Company. Executive
agrees to devote his best efforts full time to the performance of his duties for
the Company, to give proper time and attention to furthering the Company’s
business, and to comply with all rules, regulations and instruments established
or issued by the Company. Executive further agrees that during the term of this
Agreement, Executive shall not, directly or indirectly, engage in any business
which would detract from Executive’s ability to apply his best efforts to the
performance of his duties hereunder. Executive also agrees that he shall not
usurp any corporate opportunities of the Company.

 

4.04. Return of Materials. Upon the termination of Executive’s employment with
the Company for any reason, including without limitation termination by the
Company for cause or without cause, Executive shall promptly deliver to the
Company all correspondence, drawings, blueprints, manuals, letters, notes,
notebooks, reports, flow-charts, programs, proposals and any documents
concerning the Company’s customers or concerning products or processes used by
the Company and, without limiting the foregoing, will promptly deliver to the
Company any and all other documents or materials containing or constituting
Confidential Information.

 

4.05. Restrictions on Competition. Executive covenants and agrees that during
the period of Executive’s employment hereunder plus a period of two years (or
such longer period, not in excess of three years, in respect of which base
salary is paid to Executive pursuant to § 2.04 or 2.05) following the
termination of Executive’s employment, including without limitation termination
by the Company for cause or

 

-9-



--------------------------------------------------------------------------------

 

without cause, Executive shall not, in the United States of America or in any
other country of the world in which the Company has done business at any time
during the last three years prior to termination of Executive’s employment with
the Company, engage, directly or indirectly, whether as principal or as agent,
officer, director, employee, consultant, shareholder, or otherwise, alone or in
association with any other person, corporation or other entity, in any Competing
Business. For purposes of this Agreement, the term “Competing Business” shall
mean and include any person, corporation or other entity which develops,
manufactures, sells, markets or attempts to develop, manufacture, sell or market
any product or services which are the same as, similar to or compete with the
Products and services (i) sold by the Company at any time and from time to time
during the last three years prior to the termination of Executive’s employment
hereunder or (ii) which are active research and development projects of the
Company of which Executive is aware at the time of termination; provided,
however, that for purposes of determining what constitutes a Competing Business
there shall not be included (x) any product or service of any entity which
product or service Executive determines is not material to the business or
prospects of the Company and which product or service the Company’s Board,
having been requested to do so by Executive, also so determines; or (y) any
product or service of any entity so long as the Executive and such entity can
demonstrate to the reasonable satisfaction of the Company that Executive is and
will continue to be effectively isolated from and not participate in the
development, manufacture, sale or marketing of such product or service, but only
so long as Executive is effectively so isolated and does not so participate
(i.e., Executive can work for an entity that has products that compete with the
Company if he is appropriately isolated from the portions of that entity that
compete). In the event the employment of Executive terminates at the conclusion
of the Term before Executive obtains the age of 65 and because the Company has
elected not to further extend the Term pursuant to § 1.02, then the provisions
of this § 4.05 and §’s 4.06 and 4.07 shall not be applicable after the
conclusion of the Term unless the Company advises Executive at least six months
prior to conclusion of the Term that it will continue to pay the Base Salary in
effect at conclusion of the Term for such two-year period or such shorter
portion thereof as the Company may specify (which specification shall
foreshorten such two-year period accordingly) and the Company pays such amounts
during such two-year or shorter period.

 

4.06. Non-Solicitation of Customers and Suppliers. Executive agrees that during
his employment with the Company he shall not, directly or indirectly, solicit
the trade of, or trade with, any customer, prospective customer, supplier, or
prospective supplier of the Company for any business purpose other than for the
benefit of the Company, with respect to any products competitive with those of
the Company. Executive further agrees that for two years following termination
of his employment with the Company, including without limitation termination by
the Company for cause or without cause, Executive shall not, directly or
indirectly, solicit the trade of, or trade with, any customers or suppliers, or
prospective customers or suppliers, of the Company with respect to any products
competitive with those of the Company.

 

-10-



--------------------------------------------------------------------------------

4.07. Non-Solicitation of Employees. Executive agrees that, during his
employment with the Company and for two years following termination of
Executive’s employment with the Company, including without limitation
termination by the Company for cause or without cause, Executive shall not,
directly or indirectly, solicit or induce, or attempt to solicit or induce, any
employee of the Company to leave the Company for any reason whatsoever, or hire
any employee of the Company.

 

ARTICLE V

EXECUTIVE’S REPRESENTATIONS AND WARRANTIES

 

5.01. No Prior Agreements. Executive represents and warrants that he is not a
party to or otherwise subject to or bound by the terms of any contract,
agreement or understanding which in any manner would limit or otherwise affect
his ability perform his obligations hereunder, including without limitation any
contract, agreement or understanding containing terms and provisions similar in
any manner to those contained in Article IV hereof. Executive further represents
and warrants that his employment with the Company will not require him to
disclose or use any confidential information belonging to prior employers or
other persons or entities.

 

5.02. Executive’s Abilities. Executive represents that his experience and
capabilities are such that the provisions of Article IV will not prevent him
from earning his livelihood, and acknowledges that it would cause the Company
serious and irreparable injury and cost if Executive were to use his ability and
knowledge in competition with the Company or to otherwise breach the obligations
contained in Article IV.

 

5.03. Remedies. In the event of a breach by Executive of the terms of this
Agreement, the Company shall be entitled, if it shall so elect, to institute
legal proceedings to obtain damages for any such breach, or to enforce the
specific performance of this Agreement by Executive and to enjoin Executive from
any further violation of this Agreement and to exercise such remedies
cumulatively or in conjunction with all other rights and remedies provided by
law. Executive acknowledges, however, that the remedies at law for any breach by
him of the provisions of this Agreement may be inadequate and that the Company
shall be entitled to injunctive relief against him in the event of any breach.

 

ARTICLE VI

MISCELLANEOUS

 

6.01. Authorization to Modify Restrictions. It is the intention of the parties
that the provisions of Article IV hereof shall be enforceable to the fullest
extent

 

-11-



--------------------------------------------------------------------------------

permissible under applicable law, but that the unenforceability (or modification
to conform to such law) of any provision or provisions hereof shall not render
unenforceable, or impair, the remainder thereof. If any provision or provisions
hereof shall be deemed invalid or unenforceable, either in whole or in part,
this Agreement shall be deemed amended to modify, as necessary, the offending
provision or provisions and to alter the bounds thereof in order to render it
valid and enforceable or, if necessary, to delete the offending provision.

 

6.02. Tolling Period. The non-competition, non-disclosure and non-solicitation
obligations contained in Article IV hereof shall be extended by the length of
time during which Executive shall have been in breach of any of the provisions
of such Article IV.

 

6.03. Entire Agreement. This Agreement, together with the offer letter dated
August 20, 2001, represents the entire agreement of the parties with respect to
the employment of Executive by the Company and may be amended only by a writing
signed by each of them.

 

6.04. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania.

 

6.05. Consent to Jurisdiction; Venue. Executive hereby irrevocably submits to
the personal jurisdiction of the United States District Court for the Western
District of Pennsylvania or the Court of Common Pleas of Allegheny County,
Pennsylvania in any action or proceeding arising out of or relating to this
Agreement, and Executive hereby irrevocably agrees that all claims in respect of
any such action or proceeding may be heard and determined in either such court.
Executive hereby irrevocably waives any objection which he now eafter may have
to the laying of venue of any action or proceeding arising out of or relating to
this Agreement brought in the United States District Court for the Western
District of Pennsylvania or the Court of Common Pleas of Allegheny County,
Pennsylvania and any objection on the ground that any such action or proceeding
in either of such Courts has been brought in an inconvenient forum. Nothing in
this Section 6.05 shall affect the right of the Company to bring any action or
proceeding against Executive or his property in the courts of other
jurisdictions where the Executive resides or has his principal place of business
or where such property is located.

 

6.06. Service of Process. Executive hereby irrevocably consents to the service
of any summons and complaint and any other process which may be served in any
action or proceeding arising out of or related to this Agreement brought in the
United States District Court for the Western District of Pennsylvania or the
Court of Common Pleas of Allegheny County by the mailing by certified or
registered mail of copies of such process to Executive at his address as set
forth on the signature page hereof.

 

-12-



--------------------------------------------------------------------------------

6.07. Agreement Binding. The obligations of Executive under this Agreement shall
continue after the termination of his employment with the Company for any
reason, with or without cause, and shall be binding on, and inure to the benefit
of, his heirs, executors, legal representatives and assigns. If the Executive
should die while any amounts are still payable to him hereunder, all such
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of this Agreement to the Executive’s devisee, legatee, or designee or, if
there be no such designee, to the Executive’s estate. This Agreement also shall
be binding upon, and inure to the benefit of, any successors and assigns of the
Company.

 

6.08. Successor to the Company. The Company will require any successor or assign
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company, by
agreement in form and substance satisfactory to the Executive, to expressly,
absolutely and unconditionally to assume and agree to perform this Agreement in
the same manner and to the same extent that the Company would be required to
perform it if no such succession or assignment had taken place. Any failure of
the Company to obtain such agreement prior to the effectiveness of any such
succession or assignment shall be a material breach of this Agreement and shall
entitle the Executive to terminate the Executive’s employment and to receive the
payments and other benefits set forth in Section 2.06(b) as if Executive had
been terminated without cause upon a Change of Control. As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor or assign to its business and/or assets as aforesaid.

 

6.09. Counterparts, Section Headings. This Agreement may be executed in any
number of counterparts, each of which shall be deemed to be an original, but all
of which together shall constitute one and the same instrument. The section
headings of this Agreement are for convenience of reference only and shall not
affect the construction or interpretation of any of the provisions hereof.

 

6.10. Notices. All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have been duly given if (a) hand
delivered, (b) mailed, registered mail, first class postage paid, return receipt
requested, (c) sent via overnight delivery service or courier, delivery
acknowledgment requested, or (d) sent via any other delivery service with proof
of delivery:

 

if to the Company:

 

1501 Ardmore Boulevard

Pittsburgh, PA 15221-4401

Attn: General Counsel

 

 

-13-



--------------------------------------------------------------------------------

if to Executive, at the address set forth on the signature page hereof or to
such other address or to such other person as either party hereto shall have
last designated by notice to the other party.

 

Executive acknowledges that he has read and understands the foregoing provisions
and that such provisions are reasonable and enforceable.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement or caused
this Agreement to be executed the day and year first above written.

 

Witness:

Dorita A. Pishko

 

     

/s/ William J. Post

--------------------------------------------------------------------------------

William J. Post

 

 

Attest:

     

RESPIRONICS, INC.

/s/ Dorita Pishko

--------------------------------------------------------------------------------

Secretary

     

By:

 

/s/ James W. Liken

--------------------------------------------------------------------------------

       

President and Chief Executive Officer

 

AMENDMENT NO. 1 TO THE EMPLOYMENT AGREEMENT

BETWEEN RESPIRONICS, INC. AND WILLIAM J. POST

 

This Amendment No. 1, effective October 21, 2002, by and between Respironics,
Inc. and William J. Post (“Executive”).

 

WHEREAS, the parties hereto are parties to an Employment Agreement dated on or
about October 8, 2001 (the “Employment Agreement”), and

 

WHEREAS, the parties hereto, without creating any precedential effect, wish to
amend the Employment Agreement in the manner hereinafter specified in order to
recognize an agreed upon change in title and responsibility;

 

NOW THEREFORE, the parties hereto, in consideration of their mutual covenants
and agreements herein contained, and intending to be legally bound hereby,
covenant and agree as follows:

 

1. The parties hereby acknowledge and agree that, notwithstanding the first
sentence of Section 1.01 of the Employment Agreement, as amended, Executive’s
current title and position is President—Homecare Division of the Company. The
parties hereby agree that this change in title and position were agreed upon and
that it did not and does not trigger any termination or other compensation
provision in the Employment Agreement, including without limitation any right
for Executive to terminate the Employment Agreement pursuant to Section 2.04 or
2.04.A thereof and receive the payments contemplated thereby.

 

2. Section 1.02 shall be deleted and replaced with the following:

 

-14-



--------------------------------------------------------------------------------

1.02. Term. Subject to the terms and provisions of Article II hereof, Executive
shall be employed by the Company for a period of three years (the “Term”),
commencing on October 8, 2001 (the first date of employment) and ending three
(3) years thereafter. Subject to the terms and provisions of Article II hereof,
the Term shall automatically be extended for an additional year (i.e., a rolling
three-year Term) unless, not less than ninety (90) days prior to the expiration
of the then-current first year of the Term, either Executive or the Company
shall advise the other that the Term will not be further extended.

 

3. Except as amended hereby, the Employment Agreement shall continue in full
force and effect as originally entered into.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment or caused
this Amendment to be executed the day and year first above written.

 

Witness:

Dorita A. Pishko

 

     

/s/ William J. Post

--------------------------------------------------------------------------------

William J. Post

 

 

Attest:

     

RESPIRONICS, INC.

/s/ Dorita Pishko

--------------------------------------------------------------------------------

Secretary

     

By:

 

/s/ William Wilson

--------------------------------------------------------------------------------

       

Vice President, Human Resources

 

-15-